Exhibit 10.36

Execution Version







AMENDMENT TO AMENDED AND RESTATED SECURED PROMISSORY NOTE AND

AMENDED AND RESTATED LOAN AGREEMENT




This Amendment to Amended and Restated Secured Promissory Note and Amended and
Restated Loan Agreement (this “Amendment”) is made and entered into as of March
31, 2009 by and between Voyant International Corporation, a Nevada corporation
(the “Company”) and The Brown Family Trust, an Alaskan trust (the “Lender”).

WHEREAS, the Company has entered into an agreement with the Lender under  a
Amended and Restated Loan Agreement, dated June 9, 2008 (as amended, modified,
supplemented, extended, and/or restated from time to time, the “Loan
Agreement”), and entered into an agreement with the Lender under a Amended and
Restated Secured Promissory Note, in the original principal amount of $702,703
dated June 9, 2008 (as amended, modified, supplemented, extended, and/or
restated from time to time, the “Promissory Note”), and issued the Promissory
Note to the Lender.

WHEREAS, the Company and the Lender wish to amend certain provisions of the Loan
Agreement and the Promissory Note, as set forth herein.

NOW, THEREFORE, in consideration of the premises and of the mutual promises,
covenants, representations and warranties made herein, the Company and the
Lender intending to be legally bound, hereby agree as follows:

1.

DEFINITIONS.  Unless otherwise defined herein, capitalized terms used in this
Amendment shall have the meanings ascribed to them under the Loan Agreement and
the Promissory Note.

2.

AMENDMENTS TO PROMISSORY NOTE

2.1.

Maturity Date

For purposes of the Promissory Note, the defined term “Maturity Date” shall be
amended to mean “October 9, 2009”.

3.

AMENDMENTS TO LOAN AGREEMENT

3.1.

Maturity Date

Section 2.4 of the Loan Agreement is hereby amended to read as follows:

“2.4

Maturity Date.

Unless the Loan is earlier accelerated pursuant to the terms hereof, the Loan
and all accrued Interest thereon shall be due and payable in full on October 9,
2009 (the “Maturity Date”).”

3.2.

Identity of Lender

Any and all references in the Loan Agreement to the “Lender” shall be deemed to
mean and include The Brown Family Trust, an Alaskan trust, and its successors
and assigns.





513022 000004 DALLAS 2464998.3




--------------------------------------------------------------------------------

3.3.

Sale of Additional Equity Securities of the Company

Notwithstanding the terms of the Loan Agreement, including without limitation
Section 5.1(b) thereof, to the contrary, the Lender hereby agrees that the
Company may (a) sell up to $150,000 worth of additional common stock of the
Company per calendar month; provided, however, that (i) all such sales of
additional Equity Securities of the Company must be made for cash consideration
actually received by the Company, (ii) the proceeds from the sales of such
additional Equity Securities must be utilized by the Company to pay the
Company’s normal operating expenses, and (iii) within five (5) days after the
end of each calendar month in which any such sale(s) occur, the Company shall
furnish to the Lender a certificate, executed by the chief financial officer of
the Company, stating the amount of such Equity Securities of the Company sold
during such calendar month, including the identity of the party(ies) to whom
such Equity Securities were sold, the price(s) at which such Equity Securities
were sold, and such other information as the Lender shall, from time to time,
request with respect to the sale(s) of such Equity Securities, and (b) issue
common stock of the Company in order to convert the Whitestar Subordinated Debt
(as such term is hereinafter defined) to common stock of the Company pursuant
to, and only in accordance with the terms of, Section 4(a) of the Intercreditor
Agreement (as such term is hereinafter defined), following the failure of the
Lender to exercise the Purchase Option described in Subsection 6(d) of such
Intercreditor Agreement. For purposes of this Amendment, the term “Whitestar
Subordinated Debt” shall mean the existing subordinated indebtedness of the
Company, in the aggregate outstanding principal amount of $300,000, owing to
White Star LLC, SRZ Trading LLC, Mueller Trading LP, and Jason Lyons
(collectively, the “Whitestar Parties”). For purposes of this Amendment, the
term “Intercreditor Agreement” shall mean that certain Intercreditor Agreement,
of even date herewith, among the Company, the subsidiaries of the Company, the
Lender, WAA, LLC, and the Whitestar Parties.

4.

SURVIVAL OF PROVISIONS.  Except as specifically amended above, the Promissory
Note and Loan Agreement are hereby ratified, confirmed, and acknowledged and
shall remain in full force and effect.

5.

ADDITIONAL COVENANTS AND AGREEMENTS OF THE COMPANY.  The Company hereby
covenants and agrees with the Lender as follows:

(a)

contemporaneously with the execution and delivery of this Amendment, the Company
shall have caused each of its subsidiaries to have unconditionally guaranteed
all of the obligations and liabilities of the Company to the Lender (the
“Obligations”), pursuant to documentation in form and substance acceptable to
the Lender, in its sole and complete discretion, including, without limitation,
such representations, warranties, covenants and agreements as the Lender shall
deem appropriate in connection with a transaction of this type;

(b)

contemporaneously with the execution and delivery of this Amendment, the Company
shall have caused each of its subsidiaries to have granted to the Lender a














--------------------------------------------------------------------------------

first priority, perfected security interest and lien covering all of the assets
of each such subsidiary, as security for the Obligations, pursuant to
documentation in form and substance acceptable to the Lender, in its sole and
complete discretion, including, without limitation, such representations,
warranties, covenants and agreements as the Lender shall deem appropriate in
connection with a transaction of this type;

(c)

contemporaneously with the execution and delivery of this Amendment, the Company
shall have granted a first priority, perfected pledge and security interest in
favor of the Lender covering all of assets of the Company, including without
limitation the stock and other indicia of ownership in and to all of the
subsidiaries of the Company, as security for the Obligations, pursuant to
documentation in form and substance acceptable to the Lender, in its sole and
complete discretion, including, without limitation, such representations,
warranties, covenants and agreements as the Lender shall deem appropriate in
connection with a transaction of this type;

(d)

contemporaneously with the execution and delivery of this Amendment, the
Company, the Lender, WAA, LLC, and each other holder of any indebtedness of the
Company and/or any subsidiary of the Company (other than trade payables arising
in the ordinary course of business and unsecured convertible notes disclosed on
Schedule B to the Loan Agreement) shall have entered into one or more
intercreditor agreements, in form and substance acceptable to the Lender, in its
sole and complete discretion, evidencing the subordination of the indebtedness
of such other parties to the Obligations and the subordination of any liens,
security interest, and other encumbrances held by any of such other creditors to
the liens securing (or, pursuant to the terms hereof, to secure) the
Obligations;

(e)

contemporaneously with the execution and delivery of this Amendment, the Company
shall have delivered to the Lender evidence, in form and substance acceptable to
the Lender, of the extension of the maturity date(s) of any and all indebtedness
of the Company and/or any of its subsidiaries to WAA, LLC and each other holder
of any indebtedness of the Company and/or any subsidiary of the Company (other
than trade payables arising in the ordinary course of business and unsecured
convertible notes disclosed on Schedule B to the Loan Agreement) to date(s) that
are after October 9, 2009;

(f)

contemporaneously with the execution and delivery of this Amendment, the Company
shall have obtained the release and termination of record of any and all UCC
financing statement(s) and other liens, claims or encumbrances in favor of J&N
Invest, LLC, covering any property of the Company and/or any of its
subsidiaries;

(g)

contemporaneously with the execution and delivery of this Amendment, the Company
shall have delivered to the Lender an opinion of legal counsel, in form and
substance acceptable to the Lender, with respect to the Company and each of its
subsidiaries, covering such matters as shall be required by the Lender;

(h)

contemporaneously with the execution and delivery of this Amendment, the Company
shall have delivered to the Lender evidence, in form and substance acceptable to
the Lender, of the dissolution of Teranex Silicon, Inc., a Nevada














--------------------------------------------------------------------------------

corporation, and the dissolution of Teranex Systems, Inc., a Nevada corporation;

(i)

contemporaneously with the execution and delivery of this Amendment, the Company
shall have delivered to the Lender evidence, in form and substance acceptable to
the Lender, of (i) the merger of RocketStream, Inc., a Georgia corporation, with
and into RocketStream Holding Corporation, a Nevada corporation, with
RocketStream Holding Corporation being the surviving entity, and (ii) the change
of the corporate name of RocketStream Holding Corporation to RocketStream, Inc.;

(j)

contemporaneously with the execution and delivery of this Amendment, the Company
shall have executed and delivered to the Lender, and shall have caused each of
its subsidiaries to have executed and delivered to the Lender, and from time to
time hereafter upon request by the Lender, the Company shall immediately execute
and deliver to the Lender, and shall cause each of its subsidiaries to
immediately execute and deliver to the Lender, any and all further or additional
documentation as the Lender shall request with respect to the Obligations, the
security for the Obligations, and/or the matters contemplated herein, in each
case in form and substance acceptable to the Lender, in its sole and complete
discretion;

(k)

after giving effect to the amendments to the Promissory Note and the Loan
Agreement set forth herein, no “Event of Default” (as such term is defined in
the Promissory Note) exists under the Promissory Note and no “Event of Default
(as such term is defined in the Loan Agreement) exists under the Loan Agreement;

(l)

the Company hereby ratifies and confirms, as of the date hereof and as if made
on and as of the date hereof, each of the representations and warranties
contained in the Promissory Note and/or the Loan Agreement, with the same force
and effect as if such representations and warranties were made on and as of the
date hereof; and

(m)

the Company hereby agrees that it will not voluntarily prepay, in whole or in
part, or modify, any Indebtedness of the Company outstanding on the date hereof,
other than trade payables arising in the ordinary course of business.

The Company hereby acknowledges and agrees that the failure of the Company to
comply with any of the foregoing provisions of this Amendment in a timely manner
shall constitute an immediate Event of Default under the Loan Agreement and
under the Promissory Note and that the Lender shall be entitled to immediately
accelerate the maturity of the Loan and pursue its other rights and remedies
under the Loan Agreement, the Promissory Note, or otherwise.

6.

COUNTERPARTS.  This Amendment may be executed in any number of counterparts,
each of which shall be deemed to be an original instrument and all of which
together shall constitute a single agreement.  The exchange of a fully executed
Amendment (in counterparts or otherwise) by facsimile or by electronic delivery
in .pdf format shall be sufficient to bind the Company and the Lender to the
terms and conditions of this Amendment, as an original.

*

*

*














--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the undersigned have executed and delivered this Amendment
as of the date first written above.




COMPANY

VOYANT INTERNATIONAL CORPORATION

 

  

 

 

 

 

By:  

Its:

David R. Wells

Chief Financial Officer




“LENDER”:

 

  

 

 

 

 

Daryl D. Brown

Discretionary and Investment Trustee of

The Brown Family Trust








Signature Page – Amendment to Amended and Restated Promissory Note and

Amended and Restated Loan Agreement - $702,703





